UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D. C. FORM 11-K [ X ] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 Commission File Number 0-50189 A. Full title of the plan: Crown Cork & Seal Company, Inc. 401(k) Retirement Savings Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: CROWN HOLDINGS, INC.ONE CROWN WAYPHILADELPHIA, PA 19154-4599 INDEX Page(s) Signatures 3 Report of Independent Registered Public Accounting Firm 6 Audited Plan Financial Statements and Additional Information in Accordance with the Financial Reporting Requirements of ERISA 7–14 Exhibit 23 - Consent of Independent Registered Public Accounting Firm 15 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 the Benefit Plans Investment Committee has duly caused this annual report to be signed on its behalf by the undersigned hereto duly authorized. Crown Cork & Seal Company, Inc. 401 (k) Retirement Savings Plan By: /s/ Alfred J. Dermody Alfred J. Dermody Manager of Budget and Planning Date: June 18, CROWN CORK & SEAL COMPANY, INC. 401(k) RETIREMENT SAVINGS PLAN Financial Statements as of and for the years endedDecember 31, 2007 and 2006 Additional information required for Form 5500as of December 31, 2007 Crown Cork & Seal Company, Inc. 401(k) Retirement Savings Plan Table of Contents Page(s) Report of Independent Registered Public Accounting Firm 1 Financial Statements Statements of Net Assets Available for Benefits as of December 31, 2007 and 2006 2 Statements of Changes in Net Assets Available for Benefits for the years ended December 31, 2007 and 2006 3 Notes to Financial Statements 4–7 Additional Information * Schedule H —Schedule of Assets (Held at End of Year) 8 * Other supplemental schedules required by Section 2520.103-10 of the Department of Labor’s Rules and Regulations for Reportingand Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. Report of Independent Registered Public Accounting Firm To the Participants and Administrator of theCrown Cork & Seal Company, Inc. 401(k) Retirement Savings Plan: We have audited the accompanying statements of net assets available for benefits of the Crown Cork & Seal, Inc. 401(k) Retirement Savings Plan (the “Plan”) as of December 31, 2007 and 2006, and the related statements of changes in net assets available for benefits for the years then ended. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2007 and 2006, and the changes in net assets available for benefits for the years then ended in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The Schedule of Assets (Held at Year End) is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is additional information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This additional information is the responsibility of the Plan’s management. This additional information has been subjected to the auditing procedures applied in the audits of the basic financial statements, and in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. Parente Randolph, LLCPhiladelphia, PennsylvaniaJune 18, 1 CROWN CORK & SEAL COMPANY, INC.401(k) RETIREMENT SAVINGS PLANStatements of Net Assets Available for Benefits As of December 31, 2007 2006 ASSETS: Investments, at fair value Registered investment companies: American Century Equity Income Fund $ 2,116,035 $ 2,758,525 AIM Dynamics Fund 775,049 320,261 T. Rowe Price Equity Income Fund 1,228,486 1,159,652 Vanguard 500 Index Fund 35,179,435 * 35,867,803 * Vanguard Balanced Index Fund 9,520,807 * 9,892,693 * Vanguard Explorer Fund 9,084,896 * 9,388,587 * Vanguard Extended Market Fund 2,223,392 2,047,525 Vanguard International Growth Fund 10,024,116 * 8,721,719 * Vanguard Morgan Growth Fund 312,107 - Vanguard Target Retirement 2005 Fund 1,636,570 1,557,132 Vanguard Target Retirement 2010 Fund 450,746 - Vanguard Target Retirement 2015 Fund 2,641,865 2,193,648 Vanguard Target Retirement 2020 Fund 9,940 - Vanguard Target Retirement 2025 Fund 1,191,890 594,752 Vanguard Target Retirement 2030 Fund 74,095 - Vanguard Target Retirement 2035 Fund 665,174 361,869 Vanguard Target Retirement 2040 Fund 5,277 - Vanguard Target Retirement 2045 Fund 635,688 557,275 Vanguard Target Retirement 2050 Fund 9,210 - Vanguard Target Retirement Income Fund 920,054 286,816 Vanguard Total Bond Market Index Fund 6,531,633 5,704,832 85,246,465 81,413,089 Vanguard Retirement Savings Trust 45,356,874 * 49,097,112 * Crown Holdings, Inc. Stock Fund 31,383,555 * 28,761,236 * Participant Loans 2,737,717 2,500,555 Total investments 164,724,611 161,771,992 Receivables Employer’s contributions 71,493 57,403 Participants’ contributions 319,523 285,279 Total receivables 391,016 342,682 Total assets 165,115,627 162,114,674 LIABILITIES - - Net assets available for benefits $ 165,115,627 $ 162,114,674 *Represents 5% or more of net assets available for benefits. The accompanying notes are an integral part of these financial statements. 2 CROWN CORK & SEAL COMPANY, INC.401(k) RETIREMENT SAVINGS PLANStatements of Changes in Net Assets Available for Benefits For the Years Ended December 31, 2007 2006 Additions to Net Assets Attributed to: Investment income: Interest and dividend income, investments $ 5,824,666 $ 5,578,950 Interest income, participant loans 196,310 182,739 Net appreciation in fair value of investments 7,931,692 9,089,600 13,952,668 14, 851,289 Contributions: Employer 1,120,955 1,279,885 Participant 6,193,876 7,122,885 7,314,831 8,402,770 Total additions 21,267,499 23,254,059 Deductions from Net Assets Attributed to: Benefits paid to participants 18,257,685 18,125,798 Asset transfers out - 10,472,695 Miscellaneous fees 8,861 7,180 Total deductions 18,266,546 28,605,673 Net increase / (decrease) 3,000,953 (5,351,614 ) Net assets available for plan benefits: Beginning of year 162,114,674 167,466,288 End of year $ 165,115,627 $ 162,114,674 The accompanying notes are an integral part of these financial statements. 3 CROWN CORK & SEAL COMPANY, INC.401(k) RETIREMENT SAVINGS PLANNotes to Financial
